DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Response to Amendment
The amendment filed 12/08/2021 has been entered and made of record. Claims 1-10 are pending.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over BHOGAL et al. (2003/0132948 A1) in view of EDWIN et al. (2015/0278986 A1), ADAMSON (2006/0048062 A1), TechGumbo (https://www.youtube.com/watch?v=2O932t8-k2A).

RE claim 1, Bhogal teaches a display system comprising:
(a)
a first display device;

Fig. 1, monitor (110) [0018] or Fig. 3, monitor (305) [0022].
(b)
a second display device communicably connected to the first display device, 

Fig. 1, monitor (120) [0018] of Fig. 3, monitors (370, 380, 390) [0026]. As shown in Fig. 3, video signals (362, 364, 366) are sent to monitors (370, 380, 390) originated from monitor (305). It is implied that monitor (305) is communicably connected to monitors (370, 380, 390) in order to display the images (374, 384, 394).

the first display device and the second display device being arrange side by side, wherein

Bhogal teaches monitors (370, 380, 390) (said second display device) are communicably coupled to monitor (305) (said first display device). Bhogal is not specific in the arrangement of the monitors.
     Adamson teaches the art of configuring a multiple monitor environment [abstract]. As shown Fig. 1, computing device (10) includes graphics adapters (18) and display devices (20a-f) [0017]. Each graphics adapter (18) accordingly first display device and second display device being arranged side by side) [0044].
     It would have been obvious before the effective filing date of the claimed invention to modify Bhogal with the display configurations of Adamson. The side-by-side display configuration permits the user to extend a desktop allowing for more display real estate [0036,0044].
the first display device includes:

(c)
a first display that displays an image; and


Fig. 1, image (114) [0018]

(d)
an operator that accepts a partial image by a touch operation to the first display, the touch operation being a slide on a display image displayed on the first display, the partial image being a part of the display image; and 


Bhogal fails to disclose a touch operation. Bhogal teaches the user selects a fixed portion (said a partial image) of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307), such as with a pointing device (330) [0024]. This is also shown in Fig. 1, where a selected portion (116) is shown, which is only a part of the image (114) [0118]. The image of the selected portion (116) of the first image (114) is displayed on the second monitor (120), as image (124), but the rest of the image (114) is not [0018].
     Edwin teaches a touch operation for cropping. As shown in Fig. 2, image (111) may be exposed for editing within a user interface [0031]. The user interface may provide functionality operable to perform various image editing operation upon the image. The user interface may be configured to support touch interaction in addition to or in lieu of input via mouse [0031]. The interaction (204) by a user (said touch operation) may cause positioning of a crop frame (206) within the image [0032]. Edwin teaches the input device can be dragged (said the touch operation being a slide on a display image) across a touch screen to set dimensions and position of the crop frame [0056]. 
     It would have been obvious before the effective filing date of the claimed invention to include a touch input as taught by Edwin, as an input operator of Bhogal in view of Adamson. Bhogal teaches the monitors (305) can be a variety of different type [0033]. Using the touch input of Edwin provides a more direct approach in selecting the portion to extract of Bhogal.

(e)
a first controller that displays a line image over the display image on the first display, the line image representing a trajectory of the touch operation, and


As taught in the rationale of claim 1(d), Edwin is relied upon a s teaching the touch operation in conjunction with the input of Bhogal. As shown in Fig. 2, Edwin teaches a crop frame (206) can be seen [0032] where it is well known in the art to display the outline (said displays a line) while the input device is defining the frame. Such an example can be seen in TechGumbo at 3:38. As can be seen, the blue rectangle follows the input device as it defines the frame (said trajectory of the touch operation). 
     It would have been obvious before the effective filing date of the claimed invention to display the outline of the crop frame as the user is defining the area in order for the user to have a dynamic understanding of the area being selected to crop.

(f)
the second display device includes a second display that displays an image; and


Fig. 1, image (124) displayed on monitor (120) [0018]

(g)
a second controller that displays an extracted image on the second display, the extracted image being an image obtained by extracting, from the display image, the partial image designated in the first display device.


As taught in the rationale of claim 1(d), Bhogal teaches the user selects a fixed portion of the first image (309) by specifying fixed coordinates within extracted image) [0118]. The image of the selected portion (116) of the first image (114) is displayed on the second monitor (120), as image (124), but the rest of the image (114) is not (said display extracted image on the second display) [0018]. As modified by Adamson, Adamson is relied upon as teaching two display devices (20) in an extended display configuration, the display devices can have separate adapters (18) and separate drivers (126) (said second controller) [0036]. The same motivation to combine as taught in claim 1(d) is incorporated herein.


RE claim 2, Bhogal teaches wherein the first controller specifies a rectangular frame part including the partial image as a partial image position of an area where the partial image is located. 
Bhogal teaches the user selects a fixed portion of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307) [0024]. This is also shown in Fig. 1, where a selected portion (116) is shown that is only a part of the image (114) (said partial image as a partial image position of an area where the partial image is located) [0118]. As shown in Fig. 1, the selected portion (116) is a rectangle (said a rectangular frame).


RE claim 3, Bhogal teaches where
(a)
the extracted image is generated by enlarging the partial image, and

Bhogal teaches the user selects portion (116) is shown, which is only a part of the image (114) [0118]. The image of the selected portion (116) of the first image (114) is displayed on the second monitor (120), as image (124), but the rest of the image (114) is not [0018]. With further reference to Fig. 2, the selected portion (216) can also be blown up as image (224) to substantially fill the display element (222) of the second monitor (220) [0020].
(b)
size of the extracted image is determined on the basis of size of the partial image and resolution of the second display.

Bhogal teaches the size of image (224) is different than that of the image of portion (216) not merely due to any difference in the sizes of display element (212, 222) [0021]. In further view of Edwin, Edwin teaches filling an image after being cropped [0031-0033] to preserve different image attributes such as resolution [0057].


RE claim 4, Bhogal teaches wherein
the first display device further includes a communicator,
Converter (355) [Fig. 3]
(a)
the first controller that specifies a partial image position that is an area where the partial image is located on the display image, and 

With reference to Fig. 3, converter (355) is operable to receive selection data (344) from computer system (310), that is, data identifying at least a first portion 
(b)
an extracted image position that is an area where the extracted image is located on the second display;

The program (337) includes in selection data (344), which it communicates to converter (355), information about the selected coordinates [0024]. Additionally, in the case where the user has selected a re-sizable application window of image (309), such as window (311), program (337) communicates new coordinates for the boundaries of the window (311) to converter (355) via data (344), and the converter re-scales the information in video signal (362) for image (374) so that the image (374) fills the same relative portion of the display element (372) on the second monitor (370), e.g., substantially the entire portion of display element (372) [0025].
(c)
the communicator that transmits partial image position information indicating the partial image position and extracted image position information indicating the extracted image position, and

Program (337) communicates new coordinates for the boundaries of the window (311) to converter (355) via data (344) [0025].
the second display device further includes:
(d)
a receiver that receives the partial image position information and the extracted image position information transmitted from the communicator;

Bhogal teaches receiving the visual information for image (309) from video signal (342), and selection data (344) defining the selected portions of image (309), the converter (355) is operable to generate second ( and third and fourth) information for generating second (and third and fourth) images (374, 384, 394) on display elements (372, 382, 392) of monitors (370, 380, 390) [0026].
(e)
a creator that creates the extracted image on the basis of the partial image position information; and 

The converter (355) is operable to generate second ( and third and fourth) information for generating second (and third and fourth) images (374, 384, 394) on display elements (372, 382, 392) of monitors (370, 380, 390) [0026].
(f)
the second controller displays the extracted image on the second display such that the extracted image is displayed at the extracted image position.

Generating second (and third and fourth) images (374, 384, 394) on display elements (372, 382, 392) of monitors (370, 380, 390) [0026].


RE claim 5, Bhogal teaches wherein
the first display device further includes a communicator,:
Converter (355) [Fig. 3].
the first controller includes:
(a)
a specifier that specifies a partial image position that is an area where the partial image is located on the display image, and 

With reference to Fig. 3, converter (355) is operable to receive selection data (344) from computer system (310), that is, data identifying at least a first portion of the image (309). The selection data is generated by the program (337) running on the computer system (310), responsive to a user input selecting a first image portion for displaying as another image [0023]. The selected portion can be a fixed portion of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307), such as with pointing device (330) [0024]. 
(b)
an extracted image position that is an area where the extracted image is located on the second display;

The program (337) includes in selection data (344), which it communicates to converter (355), information about the selected coordinates [0024]. Additionally, in the case where the user has selected a re-sizable application window of image (309), such as window (311), program (337) communicates new coordinates for the boundaries of the window (311) to converter (355) via data (344), and the converter re-scales the information in video signal (362) for image (374) so that the image (374) fills the same relative portion of the display element (372) on the second monitor (370), e.g., substantially the entire portion of display element (372) [0025].
(c)
a creator that creates the extracted image on the basis of the partial image position specified by the specifier,

Bhogal teaches receiving the visual information for image (309) from video signal (342), and selection data (344) defining the selected portions of image (309), the 
(d)
the communicator transmits information indicating the extracted image and information indicating the extracted image position,

Program (337) communicates new coordinates for the boundaries of the window (311) to converter (355) via data (344) [0025]
the second display device further includes:
(e)
a receiver that receives information indicating the extracted image and information indicating the extracted image position transmitted from the communicator, and

Bhogal teaches receiving the visual information for image (309) from video signal (342), and selection data (344) defining the selected portions of image (309), the converter (355) is operable to generate second ( and third and fourth) information for generating second (and third and fourth) images (374, 384, 394) on display elements (372, 382, 392) of monitors (370, 380, 390) [0026].
(f)
the second controller displays the extracted image on the second display such that the extracted image is displayed at the extracted image position.

Generating second (and third and fourth) images (374, 384, 394) on display elements (372, 382, 392) of monitors (370, 380, 390) [0026].



RE claim 6, Bhogal teaches the display system, wherein
the partial image includes:
(a)
a first partial image; and  

With reference to Fig. 3, converter (355) is operable to receive selection data (344) from computer system (310), that is, data identifying at least a first portion of the image (309). The selection data is generated by the program (337) running on the computer system (310), responsive to a user input selecting a first image portion for displaying as another image [0023]. The selected portion can be a fixed portion of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307), such as with pointing device (330) [0024]. As shown in Fig. 3, the user can select multiple portions of image (309) as shown with windows (311-314) to be displayed on secondary monitors (370, 380, 390) [0026-0027]. Thus, window (311) can be considered the first portion (said first partial image).
(b)
a second partial image which is a portion different from the first partial image of the display image displayed on the first display, and

As shown in Fig. 3, the user can select multiple portions of image (309) as shown with windows (311-314) to be displayed on secondary monitors (370, 380, 390) [0026-0027]. Thus, window (312) can be considered the second portion (said second partial image which is different from first).
the extracted image includes:
(c)
a first extracted image which is an image obtained by extracting the first partial image from the display image, and 

As shown in Fig. 3, selected portion (311) has been extracted, as taught in the rationale of claims 4-5, and is displayed on monitor (370) as image (374) [0025-0027].
(d)
a second extracted image which is an image obtained by extracting the second partial image from the display image.

As shown in Fig. 3, selected portion (312) has been extracted, as taught in the rationale of claims 4-5, and is displayed on monitor (380) as image (384) [0025-0027].


RE claim 10, Bhogal teaches a display method using 
(a)
a first display device;

Fig. 1, monitor (110) [0018] or Fig. 3, monitor (305) [0022].
(b)
a second display device communicably connected to the first display device,

Fig. 1, monitor (120) [0018] of Fig. 3, monitors (370, 380, 390) [0026]. As shown in Fig. 3, video signals (362, 364, 366) are sent to monitors (370, 380, 390) originated from monitor (305). It is implied that monitor (305) is communicably connected to monitors (370, 380, 390) in order to display the images (374, 384, 394).
(c)
the first display device and the second display device being arrange side by side, the display method comprising:

Bhogal teaches monitors (370, 380, 390) (said second display device) are communicably coupled to monitor (305) (said first display device). Bhogal is not specific in the arrangement of the monitors.
     Adamson teaches the art of configuring a multiple monitor environment [abstract]. As shown Fig. 1, computing device (10) includes graphics adapters (18) and display devices (20a-f) [0017]. Each graphics adapter (18) accordingly includes a graphics processor and one or more independent display paths and associated hardware each for driving one or more displays [0024].  Adamson teaches an extended desktop configuration where two display devices (20) are active and associated with a separate drive (126) [0036]. With reference to Fig. 3, adapter control area (60) allows a user to configure individual adapters (18) and attached display devices (20) [0044]. If multiple display devices (20) are capable of displaying different images, software (104) allows users to drag the icons (66) to positions within window (58) that represent a desired relationship of two or more display areas in an extended desktop area [0044]. The icons (66) may be positioned side-by-side which represents the arrangement of the physical displays (said first display device and second display device being arranged side by side) [0044].
     It would have been obvious before the effective filing date of the claimed invention to modify Bhogal with the display configurations of Adamson. The side-by-side display configuration permits the user to extend a desktop allowing for more display real estate [0036,0044].
(d)
displaying a display image on the first display of the first display device;

Fig. 1, image (114) [0018]
(e)
displaying a display image on the second display of the second display device, wherein 

Fig. 1, image (124) displayed on monitor (120) [0018]
accepting designation of a partial image designated by a touch operation on the display image displayed on the first display,
(f)
the partial image being a portion of the display image displayed on the first display, 

Bhogal teaches the user selects a fixed portion (said a partial image) of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307), such as with a pointing device (330) [0024]. This is also shown in Fig. 1, where a selected portion (116) is shown, which is only a part of the image (114) [0118]. The image of the selected portion (116) of the first image (114) is displayed on the second monitor (120), as image (124), but the rest of the image (114) is not [0018].
(g)
the touch operation being a slide on the display image displayed on the first display;

Bhogal teaches selecting a portion of the image with an input device [0024] however fails to disclose the input device is a touch operation. Edwin teaches a touch operation for cropping. As shown in Fig. 2, image (111) may be exposed for editing within a user interface [0031]. The user interface may provide functionality operable to perform various image editing operation upon the image. The user interface may be configured to support touch interaction in touch operation) may cause positioning of a crop frame (206) within the image [0032]. Edwin teaches the input device can be dragged (said the touch operation being a slide on a display image) across a touch screen to set dimensions and position of the crop frame [0056]. 
     It would have been obvious before the effective filing date of the claimed invention to include a touch input as taught by Edwin, as an input operator of Bhogal in view of Adamson. Bhogal teaches the monitors (305) can be a variety of different type [0033]. Using the touch input of Edwin provides a more direct approach in selecting the portion to extract of Bhogal.
(h)
displaying a line image on the display image displayed on the first display in the first display device, the line image being an image representing a trajectory of the touch operation on the first display device; and

As taught in the rationale of claim 10(g), Edwin is relied upon a s teaching the touch operation in conjunction with the input of Bhogal. As shown in Fig. 2, Edwin teaches a crop frame (206) can be seen [0032] where it is well known in the art to display the outline (said displays a line) while the input device is defining the frame. Such an example can be seen in TechGumbo at 3:38. As can be seen, the blue rectangle follows the input device as it defines the frame (said trajectory of the touch operation). 
     It would have been obvious before the effective filing date of the claimed invention to display the outline of the crop frame as the user is defining the area 
(i)
displaying an extracted image on the second display in the second display device, the extracted image being an image obtained by extracting the partial image designated in the first display device from the display image displayed on the first display.

As taught in the rationale of claim 10(f), Bhogal teaches the user selects a fixed portion of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307) [0024]. This is also shown in Fig. 1, where a selected portion (116) is shown that is only a part of the image (114) (said extracted image) [0118]. The image of the selected portion (116) of the first image (114) is displayed on the second monitor (120), as image (124), but the rest of the image (114) is not (said display extracted image on the second display) [0018]. 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over BHOGAL et al. (2003/0132948 A1) in view of EDWIN et al. (2015/0278986 A1), ADAMSON (2006/0048062 A1), TechGumbo (https://www.youtube.com/watch?v=2O932t8-k2A) as applied to claim 1, and in further view of KRUPNIK et al. (2013/0109915 A1).

RE claim 7, Bhogal teaches the user can select multiple portions of image (309) as shown with windows (311-314) to be displayed on secondary monitors (370, 380, 390) 
	Krupnik teaches detecting abnormalities in images [0026] an cropping the image to contain only the abnormality [0027] by editing unit (28) [0058]. As shown in Fig. 2A, the polyp detector may indicate multiple polyps [0070]. Image portions (211, 212) may be extracted, cropped and resized by layout unit (28) [0071]. A layout unit (28) may determine the arrangement of image portions selected by editing filter (22) on the display (18) [0062]. They are further displayed in a grid or an array [0023].
It would have been obvious before the effective filing date of the claimed invention to display the plurality of selected portions of Bhogal in view of Adamson, Edwin, and TechGumbo, on the same display rather than separate displays, as taught by Krupnik, in order to condense the view for a user. By displaying the selected portions together in the grid or array, it allows for easier or quicker detection of abnormal tissue. Such review method may save the viewing physician time, while enabling a reliable diagnosis with increased probability of finding a pathological suspicious or abnormal image [Krupnik: 0023]. Furthermore, it would have been obvious before the effective filing date of the claimed invention to modify the combined invention of Bhogal in view of Adamson, Edwin, TechGumbo and Krupnik to display the selected portions side by side along a first direction (said arranged side by side along the first direction). As shown in Fig. 2A of Krupnik, the suspected polyps are located in different positions. Applicant has not disclosed that displaying the images side by side in a first direction provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected Applicant's invention to perform 

RE claim 8, Bhogal teaches the user can select multiple portions of image (309) as shown with windows (311-314) to be displayed on secondary monitors (370, 380, 390) [Fig. 3, 0026-0027]. However Bhogal fails to disclose the layout in which the multiple portions can be displayed together.
	Krupnik teaches detecting abnormalities in images [0026] an cropping the image to contain only the abnormality [0027] by editing unit (28) [0058]. As shown in Fig. 2A, the polyp detector may indicate multiple polyps [0070]. Image portions (211, 212) may be extracted, cropped and resized by layout unit (28) [0071]. A layout unit (28) may determine the arrangement of image portions selected by editing filter (22) on the display (18) [0062]. They are further displayed in a grid or an array [0023].
It would have been obvious before the effective filing date of the claimed invention to display the plurality of selected portions of Bhogal in view of Adamson, Edwin, and TechGumbo, on the same display rather than separate displays, as taught by Krupnik, in order to condense the view for a user. By displaying the selected portions together in the grid or array, it allows for easier or quicker detection of abnormal tissue. side by side along a second direction). As shown in Fig. 2A of Krupnik, the suspected polyps are located in an overlapping location (said same positions). Applicant has not disclosed that displaying the images side by side in a second direction provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected Applicant's invention to perform equally well with the grid layout of Krupnik because as disclosed above, displaying the selected portions together in the grid or array allows for easier or quicker detection of abnormal tissue. Such review method may save the viewing physician time, while enabling a reliable diagnosis with increased probability of finding a pathological suspicious or abnormal image [Krupnik: 0023]. Therefore, it would have been obvious to one of ordinary skill in this art to modify Bhogal in view of Edwin and Krupnik to obtain the invention as specified in claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BHOGAL et al. (2003/0132948 A1) in view of EDWIN et al. (2015/0278986 A1) and ADAMSON (2006/0048062 A1).

RE claim 9, Bhogal teaches a display system communicably connected to an external display device including 
Fig. 1, monitor (120) [0018] of Fig. 3, monitors (370, 380, 390) [0026]. As shown in Fig. 3, video signals (362, 364, 366) are sent to monitors (370, 380, 390) originated from monitor (305). It is implied that monitor (305) is communicably connected to monitors (370, 380, 390) in order to display the images (374, 384, 394).
(a)
a first display device;

Fig. 1, monitor (110) [0018] or Fig. 3, monitor (305) [0022].
(b)
the display device comprising a second display that displays an image,

Fig. 1, monitor (120), image (124) [0018] of Fig. 3, monitors (370, 380, 390), images (374, 384, 394) [0026]. 
(c)
the first display and the second display being arranged side by side; and 

Bhogal teaches monitors (370, 380, 390) (said second display device) are communicably coupled to monitor (305) (said first display device). Bhogal is not specific in the arrangement of the monitors.
     Adamson teaches the art of configuring a multiple monitor environment [abstract]. As shown Fig. 1, computing device (10) includes graphics adapters (18) and display devices (20a-f) [0017]. Each graphics adapter (18) accordingly includes a graphics processor and one or more independent display paths and associated hardware each for driving one or more displays [0024]. Adamson teaches an extended desktop configuration where two display devices (20) are active and associated with a separate drive (126) [0036]. With reference to Fig. 3, adapter control area (60) allows a user to configure individual adapters (18) first display device and second display device being arranged side by side) [0044].
     It would have been obvious before the effective filing date of the claimed invention to modify Bhogal with the display configurations of Adamson. The side-by-side display configuration permits the user to extend a desktop allowing for more display real estate [0036,0044].
(d)
a controller that displays, on the second display, an extracted image obtained by extracting a partial image from  a display image displayed on the first display of the external display device,

Bhogal teaches the user selects a fixed portion (said a partial image) of the first image (309) by specifying fixed coordinates within the image (309) on the display element (307), such as with a pointing device (330) [0024]. This is also shown in Fig. 1, where a selected portion (116) (said partial image) is shown that is only a part of the image (114) [0118]. The image of the selected portion (116) of the first image (114) is displayed on the second monitor (120), as image (124) (said displays on the second display an extract image), but the rest of the image (114) is not [0018].
(e)
the partial image being a portion of the display image designated by a touch operation to the display image displayed on the first display,

As taught in the rationale of 9(d), Bhogal teaches the user selecting a portion of first image (309) [0024]. However Bhogal fails to disclose the input is a touch operation.
     Edwin teaches a touch operation for cropping. As shown in Fig. 2, image (111) may be exposed for editing within a user interface [0031]. The user interface may provide functionality operable to perform various image editing operation upon the image. The user interface may be configured to support touch interaction in addition to or in lieu of input via mouse [0031]. The interaction (204) by a user (said touch operation) may cause positioning of a crop frame (206) within the image [0032]. 
     It would have been obvious before the effective filing date of the claimed invention to include a touch input as taught by Edwin, as an input operator of Bhogal in view of Adamson. Bhogal teaches the monitors (305) can be a variety of different type [0033]. Using the touch input of Edwin provides a more direct approach in selecting the portion to extract of Bhogal.
(f)
the touch operation being a slide on the display image displayed on the first display.

In continuation of the rationale of claim 1(e), Edwin teaches the input device can be dragged (said the touch operation being a slide on a display image) across a touch screen to set dimensions and position of the crop frame [0056]. .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
11 February 2022